HARALSON, J.
— By construction of the statute of non-claim, the rule is settled in this State, that while in the presentment of the claim which may be made to the executor or administrator in person, technical accuracy or such certainty of description as is essential in pleading is not required to be observed, yet the statement must,- of itself, inform the personal representative, on an inspection of it, of the nature, character and amount of the liability it imports, and must distinguish it with reasonable certainty from all similar claims.—Floyd v. Clayton, 67 Ala. 265; Bibb v. Mitchell, 58 Ala. 657. If the presentation informs the administrator of the nature and amount of the demand, and that the claimant looks to him for payment, it is sufficient.—Pollard v. Scears, 28 Ala. 484, 487. Unless otherwise required by statute, a balance struck in an account between the parties, may be presented as a claim against the estate of one of them without specifying the particular items.—In the Matter of Swain, 67 Cal. 637. Especially would this be true where the administrator ,as here, had in his hands his intestate’s bank pass book, on which were entered all the debits by the bank to him for deposits he made, in *518his life-time, which hook, after his death, his administrator took to the bank, and requested it to be balanced,- and the same was balanced, the credit to the bank for all checks drawn by the intestate being entered on the credit side of the book, and a balance struck between the deposits and checks drawn, showing intestate’s indebtedness for over-checks, and the book and checks were thereupon surrendered to the administrator. After this, in making out its claim against the intestate for presentation under the statute, the bank might very well, under these circumstances, have made the same out in the shape of an account rendered, all the items composing it having been furnished to the administrator in the balancing of the pass book, and appearing thereon. The administrator was thereby thoroughly informed, in what had been done at his request, of all the items composing the balance. This account thus made out was presented to and so marked by the administrator, within the time for presentation of claims, and he also by letter to plaintiff acknoAvledged the receipt of the account as a claim against his intestate’s estate. The defendant objected to the introduction of this account, thus marked by the admini strator, on the ground that it did not correspond with any count in plaintiff’s complaint, which objection was overruled. There was no dispute as to the correctness of the account, for it was proved without conflict of evidence.
It reasonably enough appears, the objection to the proof was without merit. The first count in the complaint is for $81.80, to which, if interest, not included therein, be added, — as that item appears on the pass book, amounting to $6.88, — we have the sum of $88.68, the amount of plaintiff’s demand as presented to the administrator for payment, as the balance owing by his intestate. Under this count the proof was clearly admissible. Besides this first count, there were six other common counts added, on the different items entering into plaintiff’s demand as declared on in the first count. This was the only error complained of.
Affirmed.